 1 McGREGOR W. SCOTT
   United States Attorney
 2 CHI SOO KIM
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for United States of America
 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9
     KATIE FEENEY,                                       CASE NO. 2:17-cv-02303 JAM-AC
10
                                  Plaintiff,             JOINT STIPULATION AND ORDER TO
11                                                       MODIFY THE STATUS (PRE-TRIAL
                            v.                           SCHEDULING) ORDER [ECF No. 8]
12
     UNITED STATES OF AMERICA,
13
                                  Defendant.
14

15

16          Plaintiff Katie Feeney and Defendant United States respectfully propose and stipulate to modify

17 the Status (Pre-trial Scheduling) Order as set forth below. Status (Pre-trial Scheduling) Order [ECF No.

18 8]. There is good cause to modify the schedule due to Plaintiff’s complex medical condition, which

19 includes disarticulation (i.e., amputation). In order to proceed with and complete both fact and expert

20 discovery, the parties agree that Plaintiff must undergo various medical exams. Due to Plaintiff’s

21 complex medical condition, which includes the coordination of medical care with different physicians at

22 different medical institutions across the country, additional medical treatment and surgeries are being

23 undertaken. Plaintiff’s additional medical treatment and surgeries have been postponed and will not

24 begin until mid to late August. As a result, the parties respectfully request a modification of the

25 scheduling order to allow Plaintiff the time needed to undergo additional medical treatment and

26 surgeries, and to allow the parties to complete fact and expert discovery.

27          The parties have been working together cooperatively and will continue to update the Court with

28 the case status. The parties are working towards an efficient resolution of this matter as required and


     Feeney v. United States, No. 2:17-cv-02303 JAM-AC                                                   1
     JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
 1 promoted in the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 1.

 2      Schedule                                                 Current               Proposed

 3      -   Plaintiff’s Expert Disclosures                       June 14, 2019         Jan. 6, 2020

 4      -   Defendant’s Expert Disclosures                       July 12, 2019         Feb. 3, 2020

 5      -   Supplemental Expert Disclosures                      Aug. 9, 2019          Feb. 21, 2020

 6      -   Discovery Cutoff                                     Aug. 9, 2019          March 20, 2020

 7      -   Dispositive Motion Filing Deadline                   Sep. 10, 2019         April 10, 2020

 8      -   Last Day for Dispositive Motions to be Heard         Oct. 8, 2019          May 12, 2020

 9      -   Final Pretrial Conference                            Dec. 13, 2019         July 14, 2020

10      -   Trial (Bench, 8 days)                                Feb. 3, 2020          Sep. 14, 2020

11

12                                                         Respectfully submitted,

13   Dated: July 26, 2019                                   McGREGOR W. SCOTT
                                                            United States Attorney
14

15                                                  By: /s/ Chi Soo Kim
                                                        Chi Soo Kim
16                                                      Assistant United States Attorney
17                                                          Attorneys for the United States
18
                                                           BOSTWICK & PETERSON, LLP
19 Dated: July 26, 2019

20                                                         /s/ James S. Bostwick       (auth’d 7/26/19)
                                                           James S. Bostwick, Esq.
21
                                                           Attorneys for Plaintiff Katie Feeney
22

23

24

25

26

27

28


     Feeney v. United States, No. 2:17-cv-02303 JAM-AC                                                 2
     JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
 1                                                ORDER

 2

 3   Schedule                                                               Ordered

 4   -   Plaintiff’s Expert Disclosures                                     Jan. 6, 2020

 5   -   Defendant’s Expert Disclosures                                     Feb. 3, 2020

 6   -   Supplemental Expert Disclosures                                    Feb. 21, 2020

 7   -   Discovery Cutoff                                                   March 20, 2020

 8   -   Dispositive Motion Filing Deadline                                 April 21, 2020

 9   -   Last Day for Dispositive Motions to be Heard                       May 19, 2020

10   -   Final Pretrial Conference                                          July 17, 2020 at 10:00 AM

11   -   Trial (Bench, 8 days)                                              Sep. 14, 2020 at 9:00 AM

12

13         IT IS SO ORDERED.

14   Dated: July 26, 2019                               /s/ John A. Mendez
                                                        HONORABLE JOHN A. MENDEZ
15                                                      United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28


     Feeney v. United States, No. 2:17-cv-02303 JAM-AC                                        3
     JOINT STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
